DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kris Doyle on 7/15/2022.

The application has been amended as follows: 
1.	(Currently Amended)	A cove lighting system comprising:
a cove extrusion, comprising:
a rear wall;
a bottom wall; and
a front wall, wherein interior surfaces of the rear wall, the bottom wall, and the front wall define a cove channel, wherein an exterior surface of the rear wall defines a bracket channel, and wherein the cove channel [[in]] is configured to receive a luminaire positioned therein; and
a mounting bracket comprising an upper portion, [[and]] a central portion, and a lower portion, wherein:
the central portion defines a hole configured to receive a fastener for securing the mounting bracket to a building wall[[,]]; 
the upper portion is parallel to and offset from the central portion so that, when the mounting bracket is coupled to the building wall with the central portion contacting the building wall, an upper mounting channel is defined between the building wall and the upper portion; 
the upper mounting channel is configured to receive a portion of the rear wall of the cove extrusion defining the bracket channel and of the mounting bracket is received within the bracket channel so that the cove extrusion is coupled to the mounting bracket[[,]]; 
the lower portion of the mounting bracket is coupled to and curves away from the central portion of the mounting bracket so that a lower mounting channel is defined between the lower portion and the central portion; and 
with the mounting bracket coupled to the building wall, the cove extrusion[[s]] is coupled to the building wall without the fastener extending through the cove extrusion.

2.	(Cancelled).

3.	(Cancelled).
4.	(Currently Amended)	The cove lighting system of claim [[3]] 1, wherein the exterior surface of the rear wall further comprises a clamping surface, and
wherein the clamping surface is positioned within the lower mounting channel when the mounting bracket is coupled to the cove extrusion.

5.	(Currently Amended)	The cove lighting system of claim 4, wherein the lower portion of the mounting bracket defines a second hole configured to receive a second fastener extending through the second hole into the clamping surface in order to secure the cove extrusion to the mounting bracket when the mounting bracket is coupled to the cove extrusion.

6.	(Original)	The cove lighting system of claim 5, wherein the clamping surface is configured so that the second fastener threads into the clamping surface to secure the cove extrusion to the mounting bracket.

7.	(Original)	The cove lighting system of claim 6, wherein the clamping surface is configured to be positioned at an angle relative to the building wall when the cove extrusion is coupled to the mounting bracket coupled to the building wall.

8.	(Original)	The cove lighting system of claim 4, wherein the mounting bracket is formed of stamped sheet metal.

9.	(Original)	The cove lighting system of claim 1, wherein the mounting bracket is between 1 inch and 5 inches wide in a horizontal direction when mounted to a building wall, and the cove extrusion is between 1 foot and 8 feet long in the horizontal direction.

10.	(Currently Amended)	The cove lighting system of claim 1, further comprising the luminaire, wherein the luminaire is positioned within the cove channel.

11.	(Original)	The cove lighting system of claim 10, further comprising a power box positioned within the cove channel and electrically coupled to the luminaire,
	wherein the cove extrusion defines a notch in a portion of the rear wall not coupled to the mounting bracket, and
	wherein the power box is coupled to a conduit positioned within the notch.

12.	(Currently Amended)	The cove lighting system of claim 1, wherein the rear wall, the bottom wall, and the front wall are formed in a single extrusion[[,]].

13.	(Currently Amended)	The cove lighting system of claim 1, wherein the interior surface of the bottom wall comprises a retaining flange extending along a length of the cove channel, 
wherein the interior surface of the rear wall defines a fastener channel extending along the length of the cove channel, and
wherein the retaining flange is configured to receive a foot flange of the luminaire and the fastener channel is configured to receive a second fastener extending through a top flange of the luminaire in order to couple the luminaire to the cove extrusion.

14.	(Original)	The cove lighting system of claim 1, wherein the mounting bracket is configured to be attached to the building wall along a horizontal line in order to support the cove extrusion in a horizontal orientation.

15.	(Original)	The cove lighting system of claim 1, wherein the mounting bracket is configured to be attached to the building wall along a vertical line in order to support the cove extrusion in a vertical orientation.

16.	(Currently Amended)	The cove lighting system of claim 1, wherein the cove extrusion is 
a corner cove extrusion configured to be attached to a corner of the building wall defining an angle[[.]],
wherein the rear wall defines a first rear wall portion and a second rear wall portion positioned at the angle relative to the first rear wall portion,
wherein the bottom wall defines a first bottom wall portion and a second bottom wall portion positioned at the angle relative to the first bottom wall portion,
wherein the front wall defines a first front wall portion and a second front wall portion positioned at the angle relative to the first front wall portion,
	wherein the mounting bracket is a first mounting bracket and the cove lighting system further comprises a second mounting bracket substantially identical to the first mounting bracket,
	wherein the first mounting bracket is configured to be received within a first portion of the bracket channel defined in the first rear wall portion, and the second mounting bracket is configured to be received within a second portion of the bracket channel defined in the second rear wall portion.

17.	(Currently Amended)	A method of mounting [[the]] a cove lighting system comprising:
a cove extrusion, comprising:
a rear wall;
a bottom wall; and
a front wall, wherein interior surfaces of the rear wall, the bottom wall, and the front wall define a cove channel, wherein an exterior surface of the rear wall defines a bracket channel, and wherein the cove channel is configured to receive a luminaire positioned therein; and
a mounting bracket comprising an upper portion, a central portion, and a lower portion, wherein:
the central portion defines a hole configured to receive a fastener for securing the mounting bracket to a building wall; 
the upper portion is parallel to and offset from the central portion so that, when the mounting bracket is coupled to the building wall with the central portion contacting the building wall, an upper mounting channel is defined between the building wall and the upper portion; 
the upper mounting channel is configured to receive a portion of the rear wall of the cove extrusion defining the bracket channel and the upper portion of the mounting bracket is received within the bracket channel so that the cove extrusion is coupled to the mounting bracket; and
the lower portion of the mounting bracket is coupled to and curves away from the central portion of the mounting bracket so that a lower mounting channel is defined between the lower portion and the central portion,
the method comprising:
securing the mounting bracket to the building wall by extending the fastener through the hole in the central portion and into the building wall; and
hanging such that the cove extrusion is coupled to the building wall without the fastener extending through the cove extrusion.

18.	(Currently Amended)	The method of claim 17, wherein the mounting bracket is a first mounting bracket and the method further comprises 
	securing a second mounting bracket, substantially identical to the first mounting bracket, by extending a second fastener through the hole in the central portion of the second mounting bracket and into the building wall[[;]], 
	wherein hanging the cove extrusion further comprises placing the bracket channel of the cove extrusion over the upper portion of the second mounting bracket.

19.	(Currently Amended)	The method of claim 18, wherein the first mounting bracket and the second mounting bracket are secured to the building wall along a horizontal line and the cove extrusion is hung in a horizontal orientation.

20.	(Currently Amended)	The method of claim 18, wherein the first mounting bracket and the second mounting bracket are secured to the building wall along a vertical line and the cove extrusion is hung in a vertical orientation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 recite, inter alia, “the lower portion of the mounting bracket is coupled to and curves away from the central portion of the mounting bracket so that a lower mounting channel is defined between the lower portion and the central portion… such that the cove extrusion is coupled to the building wall without the fastener extending through the cove extrusion.” The recitation of multiple channels in the cove extrusion, in light of the particular structure of the mounting bracket and cove extrusion, is not taught in the prior art, nor is it an obvious modification of the prior art. 
All other claims are allowed based on dependency from an allowed claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swisha (9,062,840) teaches a cover lighting system but does not teach the specific channels as recited and uses a fastener extending through the cover extrusion. 
Swisha (2013/0120974) teaches a cove lighting system with similar mounting brackets and channels, but without additional channels. 
Lahner (10,180,219) teaches a similar cove mounting structure, but using fasteners. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875